Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are currently pending.
The Drawings filed 03/29/2021 are approved by the examiner.
The IDS statements filed 03/29/2021, 07/16/2021, and 11/11/2021 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, while it is clear the R1 of the first phase change material and the R1 of the second phase change material are the same moiety, Applicant is suggested to amend “and C1-C4 alkyl” to read as “and are selected from a C1-C4 alkyl” in order to improve grammar and clarity in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a weight ratio of the fumed silica is form 5 wt% to 15 wt%.”  A ratio is a quantitative relation between two amounts indicating the number of times one value contains or is contained within the other, i.e., a relative claim limitation.  While it is clear the first amount of the ratio is representative of the amount/range of fumed silica, it is unclear what the ratio is in reference to, e.g., the entire latent heat storage composition or the mixture of the first/second phase change materials, which renders the claim indefinite.  The fact there is more than one interpretation for the basis of the ratio (the entire composition or the mixture components) further supports the finding the claim is indefinite.  Claims 2-5 are also indefinite for their dependency on claim 1.  Claim 9 is indefinite for the same reason.  Claim 10 is indefinite for the same reason but with regard to an additional “super absorbent polymer” rather than fumed silica. 
  In claim 7, the limitation “a weight ratio of the first phase change material in the mixture is from 20 wt% to 40 wt% and from 60 wt% to 80 wt%.”  The problem here is the claim recite the weight ratio of the first phase change material in the mixture is both ranges by reciting “and” between the ranges.  It is unclear how the weight ratio of the first phase change material can at once be 20-40 wt.% and 60-80 wt% since they are distinct amounts/ranges.  If Applicant intended the “from 20 wt% to 40 wt%” and “from 60 wt% to 80 wt%” to be alternative ranges, amending the “and” to read as “or” would overcome this rejection. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Interpretation
	Claims 7 and 8 recite limitations to “a weight ratio of the first phase change material in the mixture”.  As described above, a ratio is a quantitative relation between two amounts indicating the number of times one value contains or is contained within the other, i.e., a relative claim limitation.  Here, the limitations clearly and definitely indicate the following amount/range indicates the amount of the first phase change material in wt% relative to the mixture component. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman et al. ("Development and application of organic phase change mixtures in thermal storage gypsum wallboard," Solar Energy Materials and Solar Cells, 36, 1995, 147-157).
	Feldman et al. teach a latent heat storage material comprising 93-95 wt.% methyl palmitate and 7-5 wt.% methyl stearate (abstract).  The methyl palmitate and methyl stearate meet the claimed first and second phase change materials, respectively or vice-versa, and the recited formulae where X and Y are different integers within the range of 11 to 17 (in terms of the claimed invention, 15 for methyl palmitate and 17 for methyl stearate), and R1 of the first and second phase change materials are the same within the range of C1-C4 alkyl (C1 alkyl).

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepan Product Bulletin (2015).
The Stepan Product Bulletin teach blends of methyl esters of fatty acids, including one product, “STEPOSOL® C-42”, which is a methyl laurate/myristate methyl ester blend containing 72 wt.% methyl laurate and 26 wt.% methyl myristate (first page, right col.).  By its composition of methyl laurate and methyl myristate, STEPOSOL® C-42 inherently meets the claimed latent heat storage composition comprising a first phase change material and a second phase change material of the recited formulae where X and Y are different integers within the range of 11 to 17 (in terms of the claimed invention, 11 for the methyl laurate and 13 for the methyl myristate), and R1 of the first and second phase change materials are the same within the range of C1-C4 alkyl (C1 alkyl).  The 26 wt.% methyl myristate in the blend falls within the claimed range of the weight ratio of the first phase change material in the mixture is from 20-40 wt.%.  In addition to the “C-42” product described above, the “C-48” and “C-65” products in the reference also appear to anticipate the claim(s). 

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liston et al. ("Binary mixtures of fatty acid methyl esters as phase change materials for low temperature applications," Applied Thermal Engineering, 96, 2016, 501-507).
	As to claim 6, Liston et al. teach a phase change material composition  comprising a binary mixture of fatty acid methyl esters, e.g., methyl laurate and methyl myristate (highlights, abstract, section 3.2 and Table 2).  The disclosed phase change material meets the claimed latent heat storage material composition; the methyl myristate and methyl laurate meet the claimed first phase change material and second phase change material, respectively or vice-versa, and the recited formulae where X and Y are different integers within the range of 11 to 17 (in terms of the claimed invention, 13 and 11, respectively), and R1 of the first and second phase change materials are the same within the range of C1-C4 alkyl (C1 alkyl). 
	As to claim 7, Liston et al. teach methyl myristate and methyl laurate as the first and second phase change materials, respectively, as described above.  Table 2 of the reference teach exemplary content of the methyl laurate and methyl myristate that anticipate the claimed weight ratio of the first phase change material/methyl myristate within the claimed range(s) of 20-40 wt% or 60-80 wt% in the mixture (a binary mixture of 0.8123/0.1822 methyl laurate/methyl myristate in mol fraction corresponds to a mixture of approximately 79.2/20.2 in wt.%; similarly, 0.7222/0.2762 in mol fraction corresponds to approximately 69.8/30.2 in wt.% and 0.3386/0.6592 in mol fraction corresponds to approximately 31.2/68.8 in wt.%; many additional anticipatory amounts of methyl myristate beyond those described above remain in the Table).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622).
As to claim 1, Formato et al. teach a latent heat storage composition (gelling phase-change material) consisting of a phase change material and a gelling agent (abstract).  It is clear from the reference’s working examples containing merely the phase change material and the gelling agent that the composition “consists of” these components.  An exemplary phase change material are fatty acid esters, notably “methyl esters, which may include lauric acid methyl ester (i.e., methyl laurate), myristic acid methyl ester (i.e., methyl myristate), and mixtures thereof” (col. 13 lines 1-5) indicating a mixture of methyl laurate and methyl myristate as an express teaching of the reference, which meets the claimed first and second phase change material independently comprising esters of fatty acid(s).  Note a similar rationale can be made for a mixture of fatty acids at col. 13 lines 9-11.  An exemplary gelling agent is fumed silica as an inorganic gelling agent (col. 13 lines 12-18) indicating fumed silica as an express teaching of the reference.  Formato et al. further teach a preferable amount of the gelling agent is up to about 10% by weight of the gel/composition (col. 14 lines 21-26), which, in combination with the teaching that the gelling agent is fumed silica, overlaps the claimed range of fumed silica of 5-15 wt.%.  The reference meets a prima facie case of obviousness over the claim in view of the above teachings.
The Office notes the reference’s working examples are drawn to blends of alkanes as the phase change material and a SEBS copolymer as the gelling agent, that may raise an issue or argument that some “picking and choosing” may be required the arrive at the presently claimed invention of an at-once combination of (and composition consisting of) two phase change materials each containing a fatty acid or ester thereof and fumed silica in an amount overlapping the claimed range.  Nevertheless, Formato et al. teach compositions consisting of phase change material(s) and a gelling agent where the express teachings of the reference include providing a blend of fatty acid/esters as a preferable phase change material(s) as well as include providing fumed silica as a preferable gelling agent in an amount overlapping the claimed range.  Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to pick and choose a composition consisting of a mixture of two phase change materials and fumed silica because the reference is directed to gel compositions containing such ingredients.  
As to claims 2-5, although the reference fails to explicitly articulate such, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the composition has a viscosity of 10-200 cp (construed as centipoise) at a temperature higher than a melting point of the mixture), the fumed silica comprises an agglomerate formed through connection of primary particles, the agglomerate has a three-dimensional branch structure, the mixture of phase change materials both surrounds the agglomerate and is trapped in the three-dimensional branch structure, and the mixture and composition each have a melting point where a difference of the two is from 0.01-0.5°C would flow naturally from the teachings of the reference.  Fumed silica is inherently a branched, chainlike, three-dimensional agglomerate formed of fused primary particles of silica.  The three dimensional structure of fumed silica affords it viscosity-increasing thixotropic behavior and it serves as a universal thickening agent.  A combination of fumed silica and phase change material mixture as taught by the reference would be expected to contain the phase change material mixture both around and within the agglomerate/branch structure, especially since the composition forms a gel upon blending the phase change material with the fumed silica as a gelling agent and the phase change materials are solid-liquid phase change materials that would flow into the pores of the fumed silica upon becoming a liquid.  The phase change materials are solid-liquid phase change materials, i.e., the mixture and composition each have melting points, and contains fumed silica as a gelling agent, as described above.  Viscosity is a function of temperature (viscosity of a liquid decreases as temperature increases), and accordingly it would flow naturally that the fatty acid/ester contains a viscosity within the range of 10-200 centipoise at some temperature higher than a melting point of the phase change material mixture, especially since the reference teach the same preferred mixture of phase change materials as disclosed in the present application’s specification (methyl laurate and methyl myristate).  As to the claimed limitation there is a merely small difference in temperature between the mixture of fatty acid/esters, e.g., methyl laurate and methyl myristate, and the mixture of the same fatty acid/esters and fumed silica, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 6 is rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Formato et al. (US 9,598,622). 
Formato et al. teach a latent heat storage composition (gel for maintaining a desired temperature range, abstract and col. 1 lines 26-51) comprising, as express teachings, an exemplary phase change material of fatty acid methyl esters, “which may include lauric acid methyl ester (i.e., methyl laurate), myristic acid methyl ester (i.e., methyl myristate), and mixtures thereof” (col. 13 lines 1-5) indicating a mixture of methyl laurate and methyl myristate as an express teaching of the reference, which meet the claimed first and second phase change materials, respectively or vice-versa, and the recited formulae where X and Y are different integers within the range of 11 to 17 (in terms of the claimed invention, 11 for the methyl laurate and 13 for the methyl myristate), and R1 of the first and second phase change materials are the same within the range of C1-C4 alkyl (C1 alkyl).  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622) as applied to claim 6, above.  
Formato et al. teach a latent heat storage composition comprising, as first and second phase change materials, methyl myristate and methyl laurate, as described above. 
As to claim 7, Formato et al. fail to explicitly teach a weight ratio of the first phase change material (the methyl myristate) in the mixture is 20-40% and/or 60-80 wt.%.  However, one of ordinary skill in the art would recognize the phase change materials are solid-liquid phase change materials.  Methyl myristate has a melting point of about 18°C and methyl laurate has a melting point of about 5°C.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the ratio of methyl myristate in the blend of the phase change materials in order to affect and tailor the phase change material’s and resultant gel’s melting point(s). 
	As to claim 9, the composition further comprises a gelling agent (abstract).  An exemplary gelling agent is fumed silica as an inorganic gelling agent (col. 13 lines 12-18) indicating fumed silica as an express teaching of the reference.  A preferable amount of the gelling agent is up to about 10% by weight of the gel/composition (col. 14 lines 21-26), which, in combination with the teaching that the gelling agent is fumed silica, overlaps the claimed range of fumed silica of 5-15 wt.%.  

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622) as applied to the 102 of claim 6 above, and further in view of Sawafta et al. (US 2014/0339460). 
Formato et al. teach a latent heat storage composition comprising, as first and second phase change materials, fatty acid esters including, but not limited to, methyl esters such as methyl myristate and methyl laurate (col. 13 lines 1-5).
Formato et al. fail to teach the first and second phase change materials comprise butyl stearate and butyl laurate, respectively, and fail to teach the composition comprises a foaming agent with spaces capable of storing the phase change material mixture.  
However, Sawafta et al. teach a latent heat storage material comprising a phase change material where the latent heat storage material is dispersed in a foam (abstract and para. 0017).  The reference’s foam clearly carries or stores the phase change material.  Sawafta et al. further teach the phase change material comprises an alkyl ester of a fatty acid, non-limiting examples of the esters include methyl laurate, methyl myristate, and methyl stearate, and that the corresponding butyl esters of these species may be used (para. 0029).  In other words, Sawafta et al. teach butyl stearate and butyl laurate as suitable alternative phase change materials to methyl esters such as methyl laurate and methyl myristate.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide butyl stearate and butyl laurate in place of Formato et al.’s methyl myristate and methyl laurate or methyl esters in general since Sawafta et al. teach these are all alternative fatty acid esters suitable as phase change materials as well as provide Formato et al.’s composition stored, dispersed, or carried in foam, i.e., a foaming agent, as taught by Sawafta et al. in order to provide utility to practice Formato et al.’s heat storage/phase change material composition. 
The combination of references fail to explicitly teach the weight ratio of the first phase change material (the butyl stearate) in the mixture is from 30-70 wt.%.  However, one of ordinary skill in the art would recognize the cited phase change materials among both references are solid-liquid phase change materials.  Butyl stearate has a melting point of about 27°C and butyl laurate has a melting point of about -7°C.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the ratio of butyl stearate in the blend of the phase change materials in order to affect and tailor the phase change material’s and resultant gel’s melting point(s). 
As to claim 9, even though Formato et al. teach the composition may comprise fumed silica as a gelling agent (col. 13 lines 12-18 and col. 14 lines 21-26), Sawafta et al. further teach the composition further comprises a gel formed by addition of a hydrophobic sorption material comprising fumed silica in order to thicken the composition (para. 0026 and 0035).  The hydrophobic sorption material is provided in a preferably amount of 5-10 wt.% (para. 0041), which appears to fall within the claimed range of 5-15 wt.%.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide fumed silica in an amount overlapping that claimed as taught by Sawafta et al. to Formato et al.’s composition in order to thicken and cause the phase change material to gel. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622) as applied to the 102 of claim 6 above, and further in view of Buckley (US 6,319,599).
Formato et al. teach a latent heat storage composition comprising, as first and second phase change materials, fatty acid esters including, but not limited to, methyl esters such as methyl myristate and methyl laurate (col. 13 lines 1-5).  One of ordinary skill in the art would recognize the phase change materials are solid-liquid phase change materials.
Formato et al. fail to teach the composition further comprises a super absorbent polymer in a weight ratio of 0.5-5 wt.%
However, Buckley teaches a latent heat storage material (phase change thermal storage material, abstract) where solid-liquid phase change can be easily absorbed into a absorbent or superabsorbent material in order to keep it from migrating within another composite (col. 10 lines 44-59).  Starch grafted polyacrylate polymers, i.e., polyacrylic acid, starch-acrylic acid graft polymer, or sodium acrylate, is an exemplary absorbent/superabsorbent (col. 11 lines 45-59).  Buckley teaches the absorbent/superabsorbent material swells significantly when they absorb another material, generally more than 20 times its weight of the absorbed substance, (col. 11 lines 32-44), which implies a small amount of absorbent/superabsorbent material is required.  Note, a weight ratio of 20:1 of the absorbed substance to the absorbent indicates an amount of up to 4 wt.% the absorbent. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an acrylic acid polymer-based absorbent/superabsorbent material in an amount overlapping the claimed range as taught by Buckley with the solid-liquid phase change materials of Formato et al. in order to hold the phase change materials and keep them from migrating within a final composite or article. 

Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kui et al. (WO 2017/189255 A1). 
	As to claim 6, Kui et al. teach a heat-absorbing composition, i.e., a latent heat storage composition, comprising a first phase-change material and a second phase-change material (abstract and, generally, para. 0010-0019).  Kui et al. teach the two phase change materials can be individually selected to be a single material or a mixture of materials including different materials (para. 0017).  Fatty acid esters, e.g., methyl laurate and methyl myristate, are exemplified as preferred phase change materials (para. 0020).  
	Due to the amount of exemplary phase change materials listed in para. 0020 of the reference, it may be argued that some “picking and choosing” may be required the arrive at the presently claimed invention of an at-once combination of two different fatty acid esters according to the recited formulae as the first and second phase change materials.  Nevertheless, Kui et al. teach composition comprising two different phase change materials where fatty acid esters such as methyl laurate and methyl myristate are exemplified as such suitable phase change materials, as described above.  Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to pick and choose a composition consisting of a mixture of two fatty acid ester phase change materials because the reference is directed to heat absorbing/storage composition comprising such ingredients.  The reference’s methyl laurate and methyl meet the claimed first and second phase change materials, respectively or vice-versa, and the recited formulae where X and Y are different integers within the range of 11 to 17 (in terms of the claimed invention, 11 for the methyl laurate and 13 for the methyl myristate), and R1 of the first and second phase change materials are the same within the range of C1-C4 alkyl (C1 alkyl).  
	As to claim 7, Kui et al. teach the first and second phase change materials comprise methyl myristate and methyl laurate, respectively, as described above. 
	Kui et al. fail to explicitly teach a weight ratio of the first phase change material (the methyl myristate) in the mixture is 20-40% and/or 60-80 wt.%.  However, one of ordinary skill in the art would recognize the phase change materials are solid-liquid phase change materials.  Methyl myristate has a melting point of about 18°C and methyl laurate has a melting point of about 5°C.  Furthermore, Kui et al. further teach the selection of the phase change materials can be dependent on the latent heat of the phase change material, which correlates with its ability to absorb and release heat/energy or modify the heat transfer properties of the article (para. 0019).   Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the ratio of methyl myristate in the blend of the phase change materials in order to affect and tailor the phase change material’s melting point(s) and/or the latent heat of the phase change material mixture to modify the heat transfer properties of the mixture or an article containing the mixture.  
As to claim 11, Kui et al. further teach the phase change composition is manufactured into a composite and may be present as a foam (para. 0045-0046), which meets the claimed limitation that the composition further comprises a foaming agent comprising spaces capable of storing the phase change material mixture therein.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kui et al. (WO 2017/189255 A1) as applied to claim 6, 7, and 11 above, and further in view of Sawafta et al. (US 2014/0339460). 
	Kui et al. teach a latent heat storage composition comprising, as first and second phase change materials methyl myristate and methyl laurate, as described above.  The reference generally teach fatty acid esters as suitable phase change materials (para. 0020).  
	As to claim 8 and alternatively regarding claim 11, Kui et al. fail to teach the first and second phase change materials comprise butyl stearate and butyl laurate, respectively.
However, Sawafta et al. teach a latent heat storage material comprising a phase change material where the latent heat storage material is dispersed in a foam (abstract and para. 0017).  The reference’s foam clearly carries or stores the phase change material.  Sawafta et al. further teach the phase change material comprises an alkyl ester of a fatty acid, non-limiting examples of the esters include methyl laurate, methyl myristate, and methyl stearate, and that the corresponding butyl esters of these species may be used (para. 0029).  In other words, Sawafta et al. teach butyl stearate and butyl laurate as suitable alternative phase change materials to methyl esters such as methyl laurate and methyl myristate.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide butyl stearate and butyl laurate in place of Kui et al.’s methyl myristate and methyl laurate or methyl esters in general since Sawafta et al. teach these are all alternative fatty acid esters suitable as phase change materials as well as alternatively provide Kui et al.’s composition stored, dispersed, or carried in foam, i.e., a foaming agent, as taught by Sawafta et al. in order to provide utility to practice Kui et al.’s heat storage/phase change material composition. 
The combination of references fail to explicitly teach the weight ratio of the first phase change material (the butyl stearate) in the mixture is from 30-70 wt.%.  However, one of ordinary skill in the art would recognize the cited phase change materials among both references are solid-liquid phase change materials.  Butyl stearate has a melting point of about 27°C and butyl laurate has a melting point of about -7°C.  Furthermore, Kui et al. further teach the selection of the phase change materials can be dependent on the latent heat of the phase change material, which correlates with its ability to absorb and release heat/energy or modify the heat transfer properties of the article (para. 0019).   Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the ratio of butyl stearate in the blend of the phase change materials in order to affect and tailor the phase change material’s melting point(s) and/or the latent heat of the phase change material mixture to modify the heat transfer properties of the mixture or an article containing the mixture.  
As to claim 9, Kui et al. fail to teach the composition comprises fumed silica in an amount of 5-15 wt.%.
However, Sawafta et al. teach the composition further comprises a gel formed by addition of a hydrophobic sorption material comprising fumed silica in order to thicken the composition (para. 0026 and 0035).  The hydrophobic sorption material is provided in a preferably amount of 5-10 wt.% (para. 0041), which appears to fall within the claimed range of 5-15 wt.%.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide fumed silica in an amount overlapping that claimed as taught by Sawafta et al. to Kui et al.’s composition in order to thicken and cause the phase change material to gel. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kui et al. (WO 2017/189255 A1) as applied to claim 6, 7, and 11 above, and further in view of Buckley (US 6,319,599).
Kui et al. teach a latent heat storage composition comprising, as first and second phase change materials methyl myristate and methyl laurate, as described above.  One of ordinary skill in the art would recognize the phase change materials are solid-liquid phase change materials.
Kui et al. fail to teach the composition further comprises a super absorbent polymer in a weight ratio of 0.5-5 wt.%
However, Buckley teaches a latent heat storage material (phase change thermal storage material, abstract) where solid-liquid phase change can be easily absorbed into a absorbent or superabsorbent material in order to keep it from migrating within another composite (col. 10 lines 44-59).  Starch grafted polyacrylate polymers, i.e., polyacrylic acid, starch-acrylic acid graft polymer, or sodium acrylate, is an exemplary absorbent/superabsorbent (col. 11 lines 45-59).  Buckley teaches the absorbent/superabsorbent material swells significantly when they absorb another material, generally more than 20 times its weight of the absorbed substance, (col. 11 lines 32-44), which implies a small amount of absorbent/superabsorbent material is required.  Note, a weight ratio of 20:1 of the absorbed substance to the absorbent indicates an amount of up to 4 wt.% the absorbent. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an acrylic acid polymer-based absorbent/superabsorbent material in an amount overlapping the claimed range as taught by Buckley with the solid-liquid phase change materials of Kui et al. in order to hold the phase change materials and keep them from migrating within a final composite or article. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure and/or the prior art references relied upon above: 
Fumed silica - Wikipedia (Snapshot taken 05/22/2017 by The Wayback Machine https://web.archive.org) is a cited reference of interest that teach fumed silica is a branched, chainlike, three-dimensional agglomerate formed of fused primary particles of silica.  The three dimensional structure of fumed silica affords it viscosity-increasing thixotropic behavior and it serves as a universal thickening agent.  See the Introduction, Production, and Application sections.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 7, 2022